THIS AGREEMENT is made effective as of April 24, 2007 (the "Effective Date").

BETWEEN:

YELLOWCAKE MINING INC., a Nevada corporation whose offices are located at 213
West Main Street, Suite F, Riverton, WY 82501

(hereinafter referred to as the "Company")

OF THE FIRST PART

AND:

HAMISH MALKIN, a resident of the Province of British Columbia whose address is
P.O. Box 127, Bowen Island, British Columbia, V0N 1G0

(hereinafter referred to as the "Contractor")

OF THE SECOND PART

WHEREAS:

A.           The Company is engaged in, inter alia, the business of acquiring,
exploring and exploiting mineral properties (the “Business”);

B.           The Company desires to retain the Contractor to act as the
Company’s Chief Financial Officer and to assist the Company with the Business
and in particular, to assist the Company in the retention, organization and
preparation of financial information and documents, including its financial
statements from time-to-time;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

ARTICLE 1

APPOINTMENT AND AUTHORITY OF CONTRACTOR

1.1

Appointment of Contractor

The Company hereby appoints the Contractor to perform certain services for the
benefit of the Company as hereinafter set forth, and the Company hereby
authorizes the Contractor to exercise such powers as provided under this
Agreement. The Contractor accepts such appointment on the terms and conditions
herein set forth.

 

CW1175328.1

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

1.2

Authority of Contractor

The Contractor shall have no right or authority, express or implied, to commit
or otherwise obligate the Company in any manner whatsoever except to the extent
specifically provided herein or specifically authorized in writing by the
Company.

1.3

Independent Contractor

In performing his services hereunder, the Contractor shall be an independent
contractor and not an employee or agent of the Company, except that the
Contractor shall be the agent of the Company solely in circumstances where the
Contractor must be the agent to carry out his obligations as set forth in this
Agreement. Nothing in this Agreement shall be deemed to require the Contractor
to provide his services exclusively to the Company and the Contractor hereby
acknowledges that the Company is not required and shall not be required to make
any remittances and payments required of employers by statute on the
Contractor's behalf and neither the Contractor nor any of his agents or
employees shall be entitled to the fringe benefits provided by the Company to
its employees.

ARTICLE 2

CONTRACTOR'S AGREEMENTS

2.1

General

During the Term (as hereinafter defined), the Contractor, at the expense of and
on behalf of the Company, shall:

 

(a)

act as the Company’s Chief Financial Officer;

 

(b)

provide consulting advice and services to the Company, consistent with the terms
of this Agreement;

 

(c)

work with the President of the Company to develop a strategy plan, and to
implement the goals and objectives of that plan;

 

(d)

participate in the preparation of corporate governance plans for the Company;

 

(e)

participate in the preparation of any periodic reports to be filed by the
Company with the Securities and Exchange Commission;

 

(f)

participate in the preparation of the Company’s quarterly and annual financial
statements, and assist the Company in the process of having those financial
statements reviewed and audited by the Company;

 

(g)

report to the President of the Company on a regular basis, on all of the above
mentioned functions and duties.

 

CW1175328.1

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

ARTICLE 3

COMPANY'S AGREEMENTS

3.1

Compensation of Contractor

As compensation for the services rendered by the Contractor pursuant to this
Agreement, the Company shall pay to the Contractor, a fee of US$3,000 per month.

3.2

Stock Options

As additional compensation for the services rendered by the Contractor pursuant
to this Agreement the Company shall issue to the Contractor options to purchase
an aggregate of 200,000 shares of common stock in the capital of the Company
(the "Options") at an exercise price of $3.00 per share. The Options shall vest
in three instalments (each an “Instalment”), as follows:

 

•

50,000 of the Options shall become exercisable on the date of the grant of the
Option;

 

•

50,000 of the Options shall become exercisable on April 24, 2008;

 

•

50,000 of the Options shall become exercisable on April 24, 2009; and

 

•

50,000 of the Options shall become exercisable on April 24, 2010.

The Options shall be subject in all respects to the terms of a Stock Option
Agreement to be entered into between the Contractor and the Company (the "Stock
Option Agreement"). In the event of a conflict between the terms of this
Agreement and the terms of the Stock Option Agreement, the terms of the Stock
Option Agreement shall control. The form of the Stock Option Agreement shall be
the form generally used by the Company for the grant of stock options. All of
the Options will expire on the fourth anniversary of the date that they are
granted or on such earlier date as may be provided in the Stock Option
Agreement.

3.3

Limitation on Resale of the Stock

Unless and until the common shares represented by the Option (the “Shares”) are
registered under the United States Securities Act of 1933, all certificates
representing the Shares and any certificates subsequently issued in substitution
therefor and any certificate for any securities issued pursuant to any stock
split, share reclassification, stock dividend or other similar capital event
shall bear legends in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

CW1175328.1

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares may be placed with the Company's transfer agent.

ARTICLE 4

DURATION, TERMINATION AND DEFAULT

4.1

Effective Date

This Agreement shall be for a term (the "Term") beginning on the Effective Date,
subject to termination as provided herein.

4.2

Termination

 

(a)

This Agreement may immediately be terminated by either party for cause, by
giving the other written notice of such termination.

 

(b)

This Agreement may be terminated by either party without cause, by giving the
other party 60 days written notice of such termination.

4.3

Duties Upon Termination

Upon termination of this Agreement for any reason, the Contractor shall upon
receipt of all sums due and owing, promptly deliver the following in accordance
with the directions of the Company:

 

(a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 

(b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
the Contractor shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three (3) days' notice to the Company.

4.4

Compensation of Contractor on Termination

Upon termination of this Agreement for cause, the Contractor shall be entitled
to receive as its full and sole compensation in discharge of obligations of the
Company to the Contractor under this Agreement, all sums due and payable under
this Agreement to the date of termination for cause and all shares of the Stock
that have previously vested but have not then been issued, and the Contractor
shall have no right to receive any further payments or shares of the Stock;
provided however, that the Company shall have the right to offset against any
payment owing to the Contractor under this Agreement, any reasonable damages,
liabilities, costs, or other expenses owed to the Company by the Contractor.

 

CW1175328.1

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

ARTICLE 5

CONFIDENTIALITY

5.1

Ownership of Work Product

All reports, documents, concepts, products and processes together with any
marketing schemes, business or sales contracts, or any business opportunities
prepared, produced, developed, or acquired, by or at the direction of the
Contractor, directly or indirectly, in connection with or otherwise developed or
first reduced to practice by the Contractor performing the services
(collectively, the "Work Product") shall belong exclusively to the Company which
shall be entitled to all right, interest, profits or benefits in respect
thereof. No copies, summaries or other reproductions of any Work Product shall
be made by the Contractor or any of its agents or employees without the express
permission of the Company, provided that the Contractor is hereby given
permission to maintain one copy of the Work Product for its own use.

5.2

Confidentiality

The Contractor shall not, except as authorized by the Company in writing, reveal
or divulge to any person or companies any of the trade secrets, secret or
confidential operations, processes or dealings or any information concerning the
organization, business, finances, transactions or other affairs of the Company,
which may come to its knowledge during the term of this Agreement and shall keep
in complete secrecy all confidential information entrusted to him and shall not
use or attempt to use any such information in any manner which may injure or
cause loss, either directly or indirectly, to the Company's business or may be
likely so to do. This restriction shall continue to apply after the termination
of this Agreement without limit in point of time but shall cease to apply to
information or knowledge which may come into the public domain.

The Contractor shall comply, and shall cause its agents and employees to comply,
with such directions as the Company shall make to ensure the safeguarding or
confidentiality of all such information. The Company may require that any agent
or employee of the Contractor execute an agreement with the Company regarding
the confidentiality of all such information.

5.3

Devotion to Contract

During the Term, the Contractor shall devote sufficient time, attention, and
ability to the business of the Company, and to any associated company, as is
reasonably necessary for the proper performance of his services pursuant to this
Agreement. Nothing contained herein shall be deemed to require the Contractor to
devote his exclusive time, attention and ability to the business of the Company.
During the Term, the Contractor shall:

(a) at all times perform his services faithfully, diligently, to the best of his
abilities and in the best interests of the Company;

(b) devote such of its time, labour and attention to the business of the Company
as is necessary for the proper performance of the Contractor's services
hereunder;

 

CW1175328.1

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

(c) refrain from acting in any manner contrary to the best interests of the
Company or contrary to the duties of the Contractor as contemplated herein;

(d) refrain from providing services to any business enterprise in competition
with the Company; and

(e) refrain from taking personal advantage of any business opportunity in which
the Company has, or might reasonably be expected to have, an interest.

5.4

Other Activities

The Contractor shall not be precluded from providing consulting services to any
other person, firm or company provided that such person, firm or company does
not compete with the Company, and further provided that such consulting shall
not conflict with the Contractor's duty to the Company, nor prevent the
Contractor from fulfilling his duties pursuant to this Agreement.

ARTICLE 6

MISCELLANEOUS

6.1

Waiver; Consents

No consent, approval or waiver, express or implied, by either party hereto, to
or of any breach or default by the other party in the performance by the other
party of its obligations hereunder shall be deemed or construed to be a consent
or waiver to or of any other breach or default in the performance by such other
party of the same or any other obligations of such other party or to declare the
other party in default, irrespective of how long such failure continues, shall
not constitute a general waiver by such party of its rights under this
Agreement, and the granting of any consent or approval in any one instance by or
on behalf of the Company shall not be construed to waive or limit the need for
such consent in any other or subsequent instance.

6.2

Governing Law

This Agreement and all matters arising thereunder shall be governed by the laws
of the State of Nevada.

6.3

Currency

Unless otherwise provided, all dollar amounts referred to in this Agreement are
in lawful money of the United States.

6.4

Successors, etc.

This Agreement shall enure to the benefit of and be binding upon each of the
parties hereto and their respective heirs, successors and permitted assigns.

 

CW1175328.1

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

6.5

Assignment

This Agreement may not be assigned by any party except with the written consent
of the other party hereto.

6.6

Entire Agreement and Modification

This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements and undertakings, whether oral or written,
relative to the subject matter hereof. To be effective any modification of this
Agreement must be in writing and signed by the party to be charged thereby.

6.7

Headings

The headings of the Sections and Articles of this Agreement are inserted for
convenience of reference only and shall not in any manner affect the
construction or meaning of anything herein contained or govern the rights or
liabilities of the parties hereto.

6.8

Notices

All notices, requests and communications required or permitted hereunder shall
be in writing and shall be sufficiently given and deemed to have been received
upon personal delivery or, if mailed, upon the first to occur of actual receipt
or forty-eight (48) hours after being placed in the mail, postage prepaid,
registered or certified mail, return receipt requested, respectively addressed
to the Company or the Contractor as follows:

The Company:

Yellowcake Mining Inc..

213 West Main Street, Suite F

Riverton, WY 82501

Attention: The President

with a copy by electronic mail to: bip@cwilson.com

The Contractor:

Hamish Malkin

P.O. Box 127

Bowen Island

British Columbia V0N 1G0 Canada

or such other address as may be specified in writing to the other party, but
notice of a change of address shall be effective only upon the actual receipt.

6.9

Time of the Essence

 

Time is of the essence.

 

 

CW1175328.1

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

6.10

Further Assurances

The parties hereto agree from time to time after the execution hereof to make,
do, execute or cause or permit to be made, done or executed all such further and
other lawful acts, deeds, things, devices and assurances in law whatsoever as
may be required to carry out the true intention and to give full force and
effect to this Agreement.

6.11

Counterparts

This Agreement may be executed in several counter-parts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

ARTICLE 7

INDEPENDENT LEGAL ADVICE

7.1

Acknowledgments

 

The Purchaser acknowledges that:

 

(a)

this Agreement was prepared by Clark Wilson LLP for the Company;

 

(b)

Clark Wilson LLP received instructions from the Company and does not represent
the Contractor;

 

(c)

the Contractor has been advised to obtain his own independent legal advice on
this Agreement prior to signing this Agreement;

 

(d)

the Contractor has been given adequate time to obtain independent legal advice;
and

 

(e)

by signing this Agreement, the Contractor confirms that he fully understands
this Agreement.

IN WITNESS WHEREOF, the parties have duly executed this Consulting Agreement as
of the day and year first above written.

YELLOWCAKE MINING INC.

 

Per: /s/ William Tafuri                          

 

Authorized Signatory

 

 

/s/ Hamish Malkin                                

HAMISH MALKIN

 

 

CW1175328.1

 

 

 